UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1191



HENRY L. HOWELL,

                                              Plaintiff - Appellant,

          versus


NETWORK SOLUTIONS, INCORPORATED; PHILLIP L.
SHARBARO; JEFFREY W. JOHNSON; DAVID GRAVES;
VERISIGN, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-632-A)


Submitted:   December 10, 2003         Decided:     December 24, 2003


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher E. Brown, BROWN, BROWN & BROWN, P.C., Alexandria,
Virginia, for Appellant. Larry R. Seegull, PIPER RUDNICK, L.L.P.,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Henry    L.    Howell    filed     an    action   alleging    that     he   was

discriminated against in his employment in violation of Title VII

of   the   Civil      Rights    Act   of    1964,    as   amended,    and     the   Age

Discrimination in Employment Act. Howell appeals from the district

court’s order granting summary judgment to his employer and denying

his discovery motions.          We have reviewed the record and do not find

that the district court improperly granted summary judgment, see

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(articulating         review    standard    for    appeal    of   summary     judgment

motions), or abused its discretion in denying Howell’s discovery

motions.        See Wells v. Liddy, 186 F.3d 505, 518 n.12 (4th Cir.

1999) (providing general review standard for discovery management);

Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 962 (4th

Cir. 1996) (giving review standard for ruling on motion to strike

affidavits).       Accordingly, we affirm for the reasons stated by the

district court. See Howell v. Networking Solutions, Inc., No. CA-

02-632-A (E.D. Va. filed Jan. 8, 2003 & entered Jan. 13, 2003)

(granting summary judgment to the employer for the reasons as

stated on the bench).           We dispense with oral argument because the

facts    and    legal    contentions       are    adequately      presented    in   the

materials       before    the    court     and    argument   would    not     aid   the

decisional process.

                                                                              AFFIRMED


                                            2